Citation Nr: 0204216	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  98-19 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disability.

2.  Entitlement to service connection for a chronic skin 
disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active naval service from September 1989 to 
September 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO), which 
denied service connection for a sinus disability and for 
intermittent rashes, diagnosed as folliculitis.  


FINDINGS OF FACT

1.  Competent medical evidence reveals that chronic sinus 
disease is not now evident, and the veteran's asymmetrical 
hard palate is shown to be a congenital condition, which did 
not undergo any increase in severity during such service.  

2.  The veteran is not currently shown to be suffering from 
any skin rash or folliculitis.


CONCLUSIONS OF LAW

1.  A chronic sinus disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001).  

2.  A chronic skin disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been duly notified of 
the evidence necessary to establish the benefits sought.  
Thus, the Board concludes that VA's statutory duty to assist 
the veteran has been satisfied.  

Factual Background 

The August 1989 report of medical history reflected no 
complaint regarding the veteran's sinuses or skin.  The 
corresponding induction medical examination report reflected 
no sinus or skin disability.

December 1989 service medical records indicate a diagnosis of 
sinusitis.  April 1992 service medical records reflected a 
one-year sinus problem with swelling and tenderness on the 
roof of his mouth.  March 1993 service medical records note a 
history of hardening of the mucosa of the hard palate.  

On August 1995 report of medical history, the veteran 
reported "ear, nose, or throat trouble."  However, he 
denied "skin diseases."  He reported sinus trouble since 
boot camp and stated that the roof of his mouth "pushed 
down."  On August 1995 report of medical examination, it was 
noted that he had a few pustules scattered on his back.  The 
condition was referred to as mild.  Seasonal sinus/nasal 
pressure that was relieved by decongestants was also noted.

October 1995 VA medical records indicate complaints of palate 
swelling.  He reported a bout of sinusitis four years 
earlier, while in the military.  He was treated with 
antibiotics, and since then, he had swelling at the junction 
of the right hard and soft palates.  Such swelling generally 
lasted several hours.  Swelling usually occurred every three 
days, but not with any degree of regularity.  The veteran 
denied recent sinus disease or dental disease.  The veteran 
was unaware of any specific allergies, and he did not 
experience dysphagia or other associated symptoms.  On 
objective examination, there was no nasal obstruction, 
discharge, or inflammation.  The oral mucosa were normal in 
appearance, and there was no evidence of swelling.  The 
examiner diagnosed intermittent edema of the mucosal hard and 
soft palate.  There was no evidence of infection or other 
pathology.  

On January 1996 VA medical examination, the veteran stated 
that he had no history of sinus trouble prior to service, but 
he developed a bout of sinusitis during boot camp.  
Subsequently, he had intermittent swelling of the soft palate 
associated with paranasal discomfort, although he did not 
have further bouts of sinusitis.  He stated that he was 
currently asymptomatic.  On objective examination, there was 
no nasal airway obstruction, discharge, or inflammation.  The 
oral mucosa, palatal mucosa and gingiva were normal in 
appearance.  The soft palate, pharynx, and hypopharynx were 
also normal in appearance.  The examiner diagnosed possible 
allergic palatal mucositis.  There was no obvious pathology 
at the time of that examination.

On January 1996 dermatologic examination, the veteran 
reported that in August 1994 while stationed in the Persian 
Gulf, lesions developed on his right axilla.  They were 
described as small and red, but usually asymptomatic bumps, 
occurring two to four lesions at a time, lasting about a week 
and resolving spontaneously.  He reported occasional bumps on 
the left axilla and stated that the cycle of lesions and 
resolution has persisted.  He tried changing deodorants 
without effect, but had not sought medical care.  On the date 
of examination, he had no lesions, no evidence of old 
residual lesions, no scarring, or pustules.  The examiner 
indicated that the etiology was unclear, but that the 
condition was likely mild folliculitis, probably bacterial in 
origin, and could have been caused by yeast.  The limited 
number of papules militated against a diagnosis of contact 
dermatitis.  The examiner noted the fact that the veteran's 
skin was clear on examination, which suggested to him that 
the eruptions were not the result of exposure to a toxin 
while in service, stationed in the Persian Gulf.  The 
examiner could not relate the condition's history to any type 
of specific exposure.  

In January 1996, he completed the Persian Gulf Registry.  He 
complained of, in pertinent part, a rash under his arms.  The 
diagnosis was folliculitis.  

By August 1997 decision, the RO denied service connection for 
a sinus disability and a skin disability.  

December 1998 VA progress notes reflected complaints of 
recurrent headaches, sinus pressure, and an abnormality on 
the roof of his mouth.  A history of a sinus infection in 
1989 was noted as well as a history of sinuitis, palatal 
abnormality, and tenderness.  A February 1999 CT scan of the 
sinuses showed minor inflammatory changes in the paranasal 
sinuses and minor asymmetry of the hard palate.

On November 1999 VA medical examination, the veteran reported 
an intermittent skin condition in the armpits that began 
during his service in the Persian Gulf.  After service, a 
family physician diagnosed folliculitis, according to the 
veteran.  He indicated that eruptions occurred primarily in 
hot weather.  However, he stated that he had not suffered 
symptoms in the recent past, not even during the previous 
summer.  He described the lesions as small pimples, which the 
examiner indicated could be consistent with folliculitis.  He 
stated that he had recently suffered a genital rash that a 
family physician diagnosed as folliculitis.  Further, he 
stated that he did not seek medical attention for his 
folliculitis in service.  The examiner indicated that a 
review of the records suggested previous contact dermatitis 
caused by poison oak.  On objective examination, the examiner 
noted that the veteran's armpits were clear as was the 
genital area.  The examiner diagnosed intermittent 
folliculitis of the axillae.  The etiology was a bacterial 
skin infection affecting the follicles in the axillae, which 
the examiner noted was not known to have any other well-
established causative factor, and it was also noted that 
there was no objective evidence establishing onset during 
service.  

On April 2000 VA medical examination, the veteran reported no 
pattern to his sinus-related symptomatology.  He reported 
five or six sinus infections during service.  On objective 
examination, the examiner noted a midline nasal septum and 
nasal mucosa that shrank normally.  The nasal airways were 
normal without polyps, swelling or redness.  The veteran 
denied any nasal injury or surgery.  His nasopharynx, mouth 
and throat were described as completely normal.  The hard 
palate on the right side was slightly rounded, while the left 
side was not.  There was no sign of infection evident.  The 
examiner diagnosed an asymmetrical hard palate and a history 
of at least one sinus infection in service.  The examiner 
stated that there was no evidence of chronic sinus disease 
and no current infection.  The asymmetrical palate was noted 
to be congenital in nature.  The mild swelling on the 
February 1999 CT scan could have been mild scarring from a 
previous infection.

Law and Regulations 

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (2001).  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Board recognizes that the veteran had a sinus infection 
in 1989 and some other sinus-related complaints during 
service.  However, as outlined above, entitlement to VA 
disability compensation requires a current disability with 
current symptomatology.  Degmetich, 104 F.3d at 1332; Gilpin, 
supra.  The January 1996 VA medical examination report 
indicated that the veteran was asymptomatic at that time and 
that no obvious pathology was present.  Possible allergic 
palatal mucosis was diagnosed.  The April 2000 VA medical 
examiner opined that there was no evidence of chronic sinus 
disease and that the veteran was not suffering from sinus 
disease on examination.  Further, it was concluded that the 
mild swelling visible on the February 1999 CT scan did not 
indicate the presence of chronic sinus disease. 

As the veteran is not currently shown to be suffering from 
chronic sinus disability, service connection must be denied.  
38 C.F.R. § 3.303; Gilpin, supra.  

The Board notes that service connection cannot be granted for 
the veteran's palate-related symptomatology as competent 
medical evidence of record indicates that his palate 
abnormality is a congenital in origin.  Service connection 
cannot be granted for congenital conditions.  See 38 C.F.R. 
§ 3.303(c).   

The veteran is also seeking service connection for a skin 
disability; however, in order for service connection to be 
granted, there must be a showing of a currently-diagnosed 
skin disability.  See 38 C.F.R. §§ 3.303; Gilpin, supra.  On 
both January 1996 and November 1999 VA medical examinations, 
the veteran was free of symptoms.  The Board emphasizes that 
on November 1999 VA examination, he stated that he had been 
symptom free for quite some time.  Due to the lack of chronic 
skin disability with present symptomatology, service 
connection cannot be granted.  Id.  

In any event, service connection can only be granted for a 
disability that is etiologically related to service.  The 
medical evidence of record indicates that the veteran's 
intermittent folliculitis is likely bacterial in origin and 
there is no objective evidence linking it to service.  Thus, 
even if the veteran did have current symptomatology, service 
connection could not be granted, as the competent medical 
evidence does not establish a nexus between the veteran's 
acute, episodic folliculitis and service.  38 C.F.R. § 3.303.  

In conclusion, the weight of the medical evidence of record 
establishes that the veteran does not currently suffer from a 
chronic skin disability, and that his occasional folliculitis 
of the axillae is not linked to service.  A veteran is 
entitled to the benefit of the doubt when the evidence is in 
relative equipoise (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), 
but in this case, the preponderance of the evidence weighs 
against his claim as he is not shown to be suffering from 
current chronic skin disability that is related to service.  
See Alemany, supra.  


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for claimed chronic sinus disability is 
denied.

Service connection for a chronic skin disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

